Name: 87/462/EEC: Commission Decision of 4 August 1987 altering the limits of the less-favoured areas in the Netherlands within the meaning of Council Directive 75/268/EEC (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  regions of EU Member States
 Date Published: 1987-09-03

 Avis juridique important|31987D046287/462/EEC: Commission Decision of 4 August 1987 altering the limits of the less-favoured areas in the Netherlands within the meaning of Council Directive 75/268/EEC (Only the Dutch text is authentic) Official Journal L 252 , 03/09/1987 P. 0021 - 0022*****COMMISSION DECISION of 4 August 1987 altering the limits of the less-favoured areas in the Netherlands within the meaning of Council Directive 75/268/EEC (Only the Dutch text is authentic) (87/462/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 2 (3) thereof, Whereas Council Directive 75/275/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Netherlands) (3), as last amended by Directive 84/168/EEC (4), describes the regions in the Netherlands appearing on the Community list of less-favoured areas within the meaning of Article 3 (5) of Directive 75/268/EEC; Whereas the Netherlands Government has requested, in accordance with Article 2 (1) of Directive 75/268/EEC, that the Community list of the areas set out in the Annex to Directive 75/275/EEC be amended in accordance with the Annex to this Decision; Whereas the request involves the extention of 29 areas to be included in the Community list and whereas it shows for each of the new areas resulting from the extension that the new areas appearing on the list comply with the criteria and the figures applied pursuant to Directive 75/275/EEC to determine the areas concerned within the meaning of Article 3 (5) of Directive 75/268/EEC in the Netherlands; Whereas the extensions requested by the Netherlands Government pursuant to Article 2 (3) of Directive 75/268/EEC do not exceed the limit fixed in the said Article; Whereas in addition the area of those areas taken together does not exceed the limit fixed in Article 3 (5) of Directive 75/268/EEC; Whereas the Committee of the European Agricultural Guidance and Guarantee Fund has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The list of less-favoured areas in the Netherlands as set out in the Annex to Directive 75/275/EEC is hereby replaced by the list set out in the Annex hereto. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 4 August 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 128, 19. 5. 1975, p. 1. (2) OJ No L 93, 30. 3. 1975, p. 1. (3) OJ No L 128, 19. 5. 1975, p. 229. (4) OJ No L 82, 26. 3. 1984, p. 65. ANNEX LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (5) OF DIRECTIVE 75/268/EEC 1.2.3 // // // // Provinces // Number of Areas // Area (ha) // // // // Groningen // 1 // 40 // Friesland // 10 // 3 657 // Drente // 9 // 3 597 // Overijssel // 9 // 3 821 // Gelderland // 12 // 2 270 // Utrecht // 3 // 1 315 // Noord-Holland // 3 // 4 425 // Zuid-Holland // 7 // 2 805 // Zeeland // 11 // 902 // Noord-Brabant // 10 // 4 172 // Limburg // 4 // 4 897 // // // // Total // 79 // 31 901 // // //